December 6, 1921. The opinion of the Court was delivered by
The defendant was tried for murder before Judge Peurifoy and a jury, convicted of manslaughter and sentenced, and appeals, and by three exceptions alleges error. These exceptions complain of error on the part of his Honor in his charge to the jury, and in refusing to charge certain requests asked for by the defendant.
Exception 1 complains of error in charge to the jury and refusal to charge defendant's request, 6 and 6A, on the subject of the right of a known officer to make an arrest without warrant, and the right of a citizen to resist an unlawful arrest. We see no error as complained of. His Honor's charge along this line was correct and in conformity with the principles of law as announced by this Court in numerous decisions. Percival v.Bailey, 70 S.C. 72; 49 S.E., 7, and authorities therein cited. State v. Davis, 53 S.C. 152; 31 S.E., 62; 69 Am. St. Rep., 845. Defendant by his own testimony shows that he did not have a warrant. He testified that —
"The mayor told me when I next saw Keenan to ask him for bond, and if he did not put up bond to come and get warrant for him. * * * I went to Keenan and called him off; he had been sitting on a bench in front of Johnson's store; I said to him, `The mayor has asked me to come to you and ask you to put up bond and I don't want to arrest you, but you are going to force me to.'" *Page 164 
The whole evidence of the defendant shows that the killing was unnecessary; defendant was at fault throughout the whole affair, and was the aggressor acting without authority of law.
The second exception is overruled as being without merit under the facts developed in the case, and under the authority of State v. Campbell, 111 S.C. 112;96 S.E., 543, the charge must be considered as a whole, and, being so considered, is free of error complained of. All exceptions are overruled and judgment affirmed.